     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


  BILLY CHAMBERS, et al.,


         Plaintiffs,
               v.                                     CIVIL ACTION FILE
                                                      NO. 1:20-CV-2643-TWT
  STATE FARM FIRE & CASUALTY
  COMPANY, et al.,


         Defendants.

                                OPINION AND ORDER

       This is a breach of contract action. It is before the Court on the Plaintiffs’

Motion to Remand [Doc. 6]. For the reasons set forth below, the Court DENIES

the Plaintiffs’ Motion to Remand [Doc. 6].

                                     I.         Background

       On May 21, 2020, the Plaintiffs Billy and Elizabeth Chambers filed this

lawsuit in Fulton County State Court against the Defendants State Farm Fire

& Casualty Company and Crystal Gravely, a State Farm Claims Specialist.

Notice of Removal, [Doc. 1] at ¶ 1. The lawsuit arises out of a disputed

insurance claim, which was filed by the Plaintiffs pursuant to an insurance

policy issued to them by the Defendant State Farm as a result of water damage

to their property located at 501 Hendrix Road, Rockmart, Fulton County,

Georgia. Complaint, [Doc.1-1], at ¶¶ 3-5. After the subject loss, the Defendant

State Farm assigned claims specialist Crystal Gravely, named co-defendant in
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 2 of 10




this lawsuit, to assist with the investigation and adjustment of the Plaintiffs’

insurance claim. Id. at ¶¶ 7, 12.

       On or about June 19, 2019, a Technician for American Leak Detection

of Greater Atlanta, allegedly hired by State Farm, completed an inspection and

opined that the leak was caused by an undetected water flow from the

dishwasher water pump leak, where the water went undetected into the HVAC

vent underneath the sink. Id. at ¶ 13. As a result of this leak, an undetected

water flow seeped under and between the floorboards of the Plaintiffs’ home.

Id. To fix the damage, the ALD Technician allegedly stated that the flooring

throughout the Plaintiffs’ home needs to be removed and replaced including

the subfloors near the air-condition register; all duct work needs to be

mitigated or replaced; the AC/Furnace and condensing unit in the crawlspace

needs to be properly mitigated; and, proper mold and mildew mitigation needs

to be performed. Id. at ¶ 14. The Plaintiffs allege that their Policy with the

Defendant State Farm covers any undetected and hidden release of water from

within and/or part of the home’s plumbing system, including but not limited

to, the supply lines, drain lines, dishwasher pumps and hoses, and associated

plumbing. Id. at ¶ 16. After investigating, the Defendant State Farm allegedly

denied the Plaintiffs’ claim based on the terms, conditions, and exclusions in

the subject insurance policy, especially the Plaintiffs’ fungus, rot, and mold

claims. Id. at ¶ 15.

       The Plaintiffs allege that State Farm intentionally and illicitly denied
                                                2
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 3 of 10




the Plaintiffs’ claims because the leaking water pump was not within the walls,

floors, or ceilings of the Plaintiffs’ home and thus the leaking water pump could

not have been hidden and unknown by the Plaintiffs. Id. at ¶ 17. The Plaintiffs

also maintain that the property damage loss to insured property due to fungus

should be covered under their Policy which included Fungus Remediation

Coverage. Id. at ¶¶ 27-28. The Plaintiffs argue that State Farm breached the

Plaintiffs’ Policy that includes Fungus Remediation Coverage and that the

Policy was issued to the Plaintiffs by fraudulently and knowingly

misinterpreting portions of the Policy, especially the Fungus Rider advertised

as Fungus Remediation Coverage as not actually covering Fungus Damage

despite the increased premium for this coverage. Id. at ¶ 30.

       The Defendants filed a Notice of Removal on June 23, 2020, arguing that

removal to this Court is proper pursuant to 28 U.S.C. § 1446 and 28 U.S.C. §

1332. Notice of Removal, at ¶¶ 6, 12. The Plaintiffs now move this Court to

remand the case back to Fulton County State Court, arguing that complete

diversity jurisdiction between the parties does not exist in accordance with 28

U.S.C. § 1332.

                                   II.     Legal Standard

       A defendant may remove an action from state court to federal court so

long as the federal court would have originally had federal question or diversity

jurisdiction. 28 U.S.C. § 1441(a). If the basis for federal jurisdiction is diversity

of citizenship, the case goes back to state court if: (1) there is not complete
                                                3
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 4 of 10




diversity between the parties, Strawbridge v. Curtiss, 3 Cranch 267 (1806); (2)

the amount in controversy does not exceed $75,000, 28 U.S.C. § 1332(a)(1); or

(3) one of the defendants is a citizen of the state in which the suit was filed, 28

U.S.C. § 1441(b); see also 28 U.S.C. § 1447(b). To successfully remove an action,

the defendant must file its notice of removal within thirty days after the

defendant receives the complaint or summons. 28 U.S.C. § 1446(b)(1). If a case

is not initially removable, a defendant may file a notice of removal within thirty

days after receipt of “an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one in which is or has become

removable.” 28 U.S.C. § 1446(b)(3). Additionally, removal is only proper if each

defendant consents. 28 U.S.C. § 1446(b)(2)(A). The initial notice of removal

must include all grounds for removal, or they are waived. 28 U.S.C. §

1446(c)(2). The defendant’s burden of removal is a heavy one. Pacheco de Perez

v. AT & T Co., 139 F.3d 1368, 1381 (11th Cir. 1998). Removal statutes are to

be interpreted narrowly with any doubts construed against removal

jurisdiction. See Williams v. AFC Enter., Inc., 389 F.3d 1185, 1189 (11th Cir.

2004); Burns v. Windsor Ins., 31 F.3d 1092, 1095 (11th Cir. 1994).




                                                4
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 5 of 10




                                      III.      Discussion

       The Plaintiffs move to remand this case to Fulton County State Court,

arguing that the Defendants’ position in support of removal fails because the

requirements for complete diversity jurisdiction are not satisfied. In their

Notice of Removal, the Defendants argue that complete diversity jurisdiction

exists because the Defendant Gravely has been fraudulently joined, and thus

her citizenship must be ignored when making the determination of diversity

jurisdiction. Notice of Removal, at ¶ 9. It is undisputed that the Plaintiffs are

citizens of the State of Georgia and reside at 501 Hendrix Road, Rockmart,

Georgia 30153. Notice of Removal, at ¶ 7. It is also undisputed that Defendant

State Farm is a corporation organized under the laws of the State of Illinois

with its principal place of business located in Illinois and is not a citizen of the

State of Georgia. Id. at ¶ 8. The amount in controversy requirement for

diversity jurisdiction is not challenged. Between the Plaintiffs and the

Defendant State Farm complete diversity would exist.

       But the Defendant Gravely is a resident and citizen of the State of

Georgia. Id. at ¶ 9. Thus, with the addition of the Defendant Gravely as a

Defendant in this case, complete diversity jurisdiction would not exist.

However, the Defendants argue that Gravely has been fraudulently joined and

that the fraudulent joinder of an improper defendant cannot prevent an

otherwise appropriate removal. Id. “Fraudulent joinder is a judicially created

doctrine that provides an exception to the requirement of complete diversity.”
                                                5
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 6 of 10




Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). It

exists when a defendant has been named solely to defeat diversity jurisdiction.

See Henderson v. Washington Nat. Ins. Co., 454 F.3d 1278, 1281 (11th Cir.

2006). Where fraudulent joinder is established, “the district court must ignore

the presence of the non-diverse defendant and deny any motion to remand the

matter back to state court.” Id.

       When fraudulent joinder of a defendant is alleged, “the removing party

has the burden of proving either: (1) there is no possibility the plaintiff can

establish a cause of action against the resident defendant; or (2) the plaintiff

has fraudulently pled jurisdictional facts to bring the resident defendant into

state court.” Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997). If there

is no viable cause of action asserted against the resident defendant or if the

plaintiff fraudulently pleaded jurisdictional facts to defeat jurisdiction in

federal court, the Court should find fraudulent joinder has occurred and deny

any Motion to Remand. See id. These determinations are “based upon the

plaintiff’s pleadings at the time of removal. . . .” Pacheco de Perez v. AT&T Co.,

139 F.3d 1368, 1380 (11th Cir. 1998). “If there is any possibility that the state

law might impose liability on a resident defendant under the circumstances

alleged in the complaint, the federal court cannot find that joinder of the

resident defendant was fraudulent, and remand is necessary.” Florence v.

Crescent Res., LLC, 484 F.3d 1293, 1299 (11th Cir. 2007). “To determine

whether the case should be remanded, the district court must evaluate the
                                                6
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 7 of 10




factual allegations in the light most favorable to the plaintiff and must resolve

any uncertainties about state substantive law in favor of the plaintiff.” Crowe,

113 F.3d at 1538.

       “Federal courts are courts of limited jurisdiction.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Here, the Defendants

allege that the district court has jurisdiction under the diversity jurisdiction

statute, 28 U.S.C. § 1332. Under that statute, district courts have jurisdiction

over civil actions where the amount in controversy exceeds $75,000, and there

is complete diversity of citizenship between the parties. 28 U.S.C. § 1332.

Complete diversity does not exist “unless each defendant is a citizen of a

different State from each plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437

U.S. 365, 373 (1978). However, a defendant can properly remove an action even

where complete diversity does not exist if it can show that the non-diverse

defendant was fraudulently joined. See Henderson, 454 F.3d at 1281.

       Here, State Farm removed this action to federal court from Fulton

County State Court outlining in its Notice of Removal that the amount in

controversy exceeds $75,000 and alleging that the Plaintiffs fraudulently

joined the Defendant Gravely, a citizen of Georgia, to defeat diversity

jurisdiction. The Court agrees with the Defendants’ analysis of the Plaintiffs’

Complaint as it pertains to the Defendant Gravely. The Plaintiffs assert eleven

separate counts, including claims for breach of contract, bad-faith, fraudulent

misrepresentation, violation of Georgia’s RICO act, diminution in value,
                                                7
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 8 of 10




punitive damages, and attorney’s fees. Complaint, at 4-17. As the Defendants

show, the claims are directed to and made against the Defendant State Farm

and not a single claim seeks to impose liability on the Defendant Gravely.

Response, at 8.

       In Count I, the Plaintiffs direct a breach of contract claim solely against

the Defendant State Farm. Complaint, at 8. But even if the Plaintiffs directed

this claim against Gravely, State Farm and the Plaintiffs are the only parties

to the subject contract, the insurance policy. And the Plaintiffs do not allege

that Gravely was a party to the contract. Thus, a breach of contract claim

cannot be asserted against her. See Wade v. State Farm Ins. Co., No. 1:09-cv-

2365-WSD, 2009 WL 10668517, at *3 (N.D. Ga. Nov. 18, 2009) (“A breach of

contract claim generally may only be maintained against a party to the

contract, and an insurance contract is no exception.”).

       In Count II, the Plaintiffs allege that the Defendant State Farm violated

Georgia’s RICO Act. Complaint, at 9. They do not argue that Gravely violated

Georgia’s RICO Act or that she is liable to the Plaintiffs for any potential

damages for violation of Georgia’s RICO Act. In Count III, the Plaintiffs allege

bad faith against State Farm pursuant to O.C.G.A. § 33-4-6. Complaint, at 10-

11. As the Defendants argue, even if the Plaintiffs attempted to direct this

claim towards Gravely, Georgia’s bad-faith statute is directed at insurers, not

the insurer’s employees or adjusters. See Wade, 2009 WL 10668517, at *3

(finding that a claim under O.C.G.A. § 33-4-6 must only be brought by the
                                                8
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
     Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 9 of 10




insured against an insurer); Adams v. UNUM Life Ins. Co. of America, 508 F.

Supp. 2d 1302, 1317-18 (N.D. Ga. 2007) (holding that this statute only provides

for a claim against the insurer under the policy; it does not provide for a

separate claim against the administrator of an insurance plan.). In Count IV,

the Plaintiffs allege “respondeat superior,” stating that Defendant State Farm

is vicariously liable for Defendant Gravely’s actions. Complaint, at 12. But as

the Defendants point out, the Plaintiffs do not allege any independent torts,

acts, or omissions committed by the Defendant Gravely for which she should

be held personally liable. In fact, the Court agrees with the Defendants that

the Plaintiffs claim the opposite by arguing that Gravely was acting within the

course and scope of her employment at all relevant times.

       In Counts V through IX, the Plaintiffs allege acts of fraud and deceit,

punitive damages, diminution in value, stubborn litigiousness, and special

damages solely against State Farm and do not set forth any basis by which

they could recover from said claims from Gravely. Id. at 12-16. And in the last

count, the Plaintiffs demand a jury trial. Id. at 16. None of the Plaintiffs’ counts

are directed at Gravely or set forth any legal basis to hold Gravely liable.

Viewing the factual allegations in the light most favorable to the Plaintiffs, the

Plaintiffs’ allegations, to the extent they bear on Gravely at all, relate

exclusively to her role as an employee of State Farm. As a result, the Plaintiffs

fail to state a claim against Gravely and the Court necessarily concludes that

“there is no possibility the plaintiff can establish a cause of action against the
                                                9
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
    Case 1:20-cv-02643-TWT Document 25 Filed 11/05/20 Page 10 of 10




resident defendant.” Crowe, 113 F.3d at 1538. As the Plaintiffs have not

asserted a viable cause of action against the Defendant Gravely, her

citizenship is ignored for purposes of jurisdiction and the Plaintiffs’ Motion to

Remand is denied.



                                      IV.       Conclusion

       For the reasons stated above, this Court DENIES the Plaintiffs’ Motion

to Remand [Doc. 6].

       SO ORDERED, this 5 day of November, 2020.



                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




                                                10
T:\ORDERS\20\Chambers\20cv2643\remandtwt.docx
